The Honorable Mark Martin Secretary of State State Capitol, Room 256 Little Rock, Arkansas 72201-1094
Dear Mr. Martin:
I am writing in response to your request for my opinion concerningAct 1211 of 2011, which amends A.C.A. § 7-5-106 (Repl. 2007) with respect to runoff elections for county and municipal office.
You have asked whether Act 1211 is impacted by Jeffers v.Clinton, 740 F. Supp. 585 (E.D. Ark. 1990), or any other related litigation, and whether the act is subject to preclearance under Section 3(c) of the Voting Rights Act, 42 U.S.C. § 1973a(c). You have also inquired regarding the act's effective date.
RESPONSE
In Jeffers v. Clinton, the district court ordered that the State of Arkansas pre-clear, pursuant to Section 3(c) of the Voting Rights Act, "any further statutes, ordinances, regulations, practices, or standards imposing or relating to a majority-vote requirement in general elections in this State. . . ."1 As you can see from the enclosed letter from the U.S. Department of Justice, Civil Rights Division,Act 1211 of 2011 has been pre-cleared pursuant to the Voting Rights Act.2 *Page 2
I am unaware of any other litigation that might impact Act 1211's effective date. Because the act contains no emergency clause and does not specify an effective date, it went into effect July 27, 2011.3
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 740 F. Supp. at 601.
2 I am also enclosing a copy of my office's letter to the Department of Justice submitting Act 1211 for preclearance.
3 See generally Op. Att'y Gen. 2011-056.